DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 4 in the reply filed on 6/15/22 is acknowledged.  The traversal is on the ground(s) that:
(a) the MPEP requires an Examiner to establish that a search of the pending claims presents an undue search burden. The Office Action has provided no analysis and has not even alleged that the task of searching claims 1- 20 would be a serious burden on the Examiner if restriction is not required.
(b) the Office Action fails to identify what claims are directed to the alleged species and fails to point out any information regarding the patentably distinct structures in the drawings. The lack of a complete Office Action makes it impossible for the applicant to respond in a meaningful and complete manner.  
This is not found persuasive because:
Regarding (a), the prior art reference(s) used in this office cation does not disclose the same method or same structural details.  Thus, a further search is required and this is the burden for the examiner.
Regarding (b), Examiner is required to show the application contains claims directed to more than species and in reply to the Office action mailed on 6/15/22, the evidence is that the Applicant has identified claims 1-8, 10 and 13-17 readable on the elected Species, thus they do not read on other Species.  Each Species has its own details and such details can be the patentably distinct structures.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 10, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5219640 (hereafter (Gazit).
Regarding claim 1, Gazit, at least as shown in figure 6, discloses a semi-flexible component carrier, comprising: 
a stack comprising at least one electrically conductive layer structure (16) and at least one electrically insulating layer structure (18, 20), wherein the layer structures are stacked on top of each other in a stacking direction; 
a recess (at ref. 25) extending from a first main surface (considering the upper surface of layer 20) of the stack into the stack and extending only partially into one of the at least one electrically insulating layer structure so that an electrically insulating layer structure having a stepped portion (thin bottom portion 32) is formed, wherein the stepped portion provides a flexible region of the stack with respect to a rigid region of the stack.
Regarding claim 2, Gazit discloses the semi-flexible component carrier according to claim 1, wherein a flexible layer (arbitrarily considering layer 12) is arranged above a second main surface of the stack, opposite the first main surface, wherein the flexible layer is arranged in the flexible region.
Regarding claim 4, Gazit discloses the semi-flexible component carrier according to claim 1, wherein a bending stress handling layer (considering adhesive material layer below layer 20 which inherently has bending stress handling properties, see figs 2-5) extends in the flexible region of the stack.
It is noted that the term “bending stress” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Regarding claim 6, Gazit discloses the semi-flexible component carrier according to claim 4, wherein the bending-stress handling layer is electrically insulating and arranged between a second main surface (lower surface of layer 20) of the stack opposite the first main surface and the electrically insulating layer structure having the stepped portion, wherein the region between the bending stress handling layer and the electrically insulating layer structure having the stepped portion is free of further electrically insulating layer structures.
Regarding claim 10, Gazit discloses the semi-flexible component carrier according to claim 1, wherein a surface of the stepped portion exposed towards the first main surface is free of indentations.
Regarding claim 13, Gazit discloses the semi-flexible component carrier according to claim 1, wherein the electrically insulating layer structure having the stepped portion comprises a protrusion (considering the slope toward the stepped portion), wherein the protrusion at least partially delimits the stepped portion.
Regarding claim 14, Gazit discloses the semi-flexible component carrier according to claim 13, wherein a lateral surface of the protrusion forming at least a part of a sidewall of the stepped portion is inclined with respect to a bottom surface of the stepped portion
	Regarding claim 17, Gazit discloses the semi-flexible component carrier according to claim 13, wherein the protrusion and a portion of the electrically insulating layer structure, from which the protrusion protrudes, are integrally formed by a resin material (same polyimide material of layer 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit.
Regarding claim 3, Gazit discloses the semi-flexible component carrier according to claim 2, wherein the flexible layer comprises a flexible ink layer.
However, screen printed insulating made from polyimide ink is old and well known in the art. Therefore, the Examiner takes Official Notice that such material is well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the flexible layer comprises a flexible ink layer, since such material is old and well known in the printed circuit board art.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Gazit discloses the semi-flexible component carrier according to claim 4, except wherein the bending-stress handling layer comprises at least one of the group consisting of polyimide (PI).
Polyimide glue/adhesive is a well-known material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the bending-stress handling layer comprises at least one of the group consisting of polyimide, since such material is old and well known in the printed circuit board art.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 7, Gazit discloses the semi-flexible component carrier according to claim 1, except wherein at least one further stepped portion is formed on at least one of the side-walls of the recess.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one further stepped portion is formed on at least one of the side-walls of the recess in order to adapt to applications that required a thick layer 20 which results a deep recess, and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Regarding claim 8, Gazit discloses the semi-flexible component carrier according to claim 1, except wherein the electrically insulating layer structure having the stepped portion comprises pre-impregnated fibers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the electrically insulating layer structure having the stepped portion comprises pre-impregnated fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit in view of US 2016/0095207 (hereafter Taniguchi).
Regarding claim 15, Gazit discloses the semi-flexible component carrier according to claim 13, except the protrusion comprises a plateau surface, wherein the stacking direction is substantially orthogonal to the plateau surface.
Taniguchi, as shown in figure 1, discloses a plateau surface, wherein the stacking direction is substantially orthogonal to the plateau surface (the stair formation on the side wall of the recess 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the protrusion comprises a plateau surface, wherein the stacking direction is substantially orthogonal to the plateau surface in order to adapt to applications that required a thick layer 20 which results a deep recess as shown in figure 1 of Taniguchi.
Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 13 and 14, a combination of limitations that the protrusion comprises a plateau surface, wherein the stacking direction is substantially orthogonal to the plateau surface wherein the plateau surface has greater roughness than the lateral surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847